Citation Nr: 0420458	
Decision Date: 07/27/04    Archive Date: 08/04/04	

DOCKET NO.  98-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

1.  Entitlement to an increased initial rating for 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an evaluation greater than 30 percent for 
post meniscectomy of the left knee with degenerative joint 
disease from March 10, 1997, to July 22, 2003.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active duty for training from July 27, 1974, 
to August 10, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that continued a 10 percent evaluation 
for the veteran's service-connected post meniscectomy of the 
left knee with degenerative joint disease, and granted 
service connection for degenerative joint disease of the 
right knee as secondary to the service-connected left knee 
disability, and assigned a 10 percent evaluation for the 
right knee.

A May 2003 RO decision granted a 30 percent evaluation for 
the left knee from March 10, 1997.  A January 2004 RO 
decision granted a 100 percent evaluation for the left knee 
from July 22, 2003.  Since a 100 percent evaluation is the 
maximum evaluation that may be assigned for the service-
connected left knee disability, the issue of an increased 
rating for the left knee disability from July 22, 2003, is 
moot and will not be considered by the Board.  

The Board remanded the appeal in June 2002.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by range of motion 
from minus 10 degrees extension to 100 degrees flexion with 
painful motion during all flexion and degenerative joint 
disease, but subluxation or instability are not demonstrated.  

2.  The veteran's service-connected post meniscectomy of the 
left knee with degenerative joint disease is manifested by 
degenerative joint disease with range of motion from minus 20 
degrees extension to 95 degrees flexion with painful motion 
during all flexion, but subluxation or instability are not 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent from 
June 12, 1997, for degenerative joint disease of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 5257, 5260, 5261 (2003).  

2.  The criteria for an evaluation greater than 30 percent, 
from March 10, 1997, to July 22, 2003, for post meniscectomy 
of the left knee with degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Codes 5257, 5260, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, a substantially complete application was 
received in June 1997.  Thereafter, in a rating decision in 
August 1997 a 10 percent evaluation was assigned for the 
veteran's service-connected right knee disability.  Only 
after that rating decision was promulgated did the AOJ, in 
July 2002 and May 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by the VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in July 2002 and 
May 2003 were not given prior to the first AOJ adjudication 
of the claim in August 1997, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has been offered the 
opportunity to appear for a personal hearing, but the hearing 
was cancelled.  A statement of the case, dated in December 
1997, and supplemental statements of the case, dated in 
November 2001 and May 2003, advised the veteran of the laws 
and regulations pertaining to his claim.  These, documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial of his claim.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the appellant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of the VCAA notice have been fully satisfied 
and, as discussed above, the timing of that notice has not 
been prejudicial error to the appellant in this case.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise, the lower rating will be assigned.

The report of a July 1997 VA orthopedic examination reflects 
that the veteran reported bilateral knee pain.  On 
examination flexion of the right and left knees was 
accomplished to 100 degrees, and was very painful throughout 
the range of motion.  Extension was to 0 degrees bilaterally.

The report of a June 2000 VA orthopedic examination reflects 
that the veteran reported severe pain of both knees.  Range 
of motion of the knees was from minus 10 degrees' extension 
to 95 degrees' flexion with painful motion on the last degree 
of the range of motion.  There was no instability.  The 
diagnoses included moderate to severe osteoarthritis of the 
right knee and meniscectomy of the left knee.  

The report of a March 2003 VA orthopedic examination reflects 
that the veteran reported constant severe bilateral knee 
pain.  He did not complain of locking or give way of the 
right knee, but complained of giving way of the left knee.  
On examination range of motion of the right knee was 
0 degree's extension and 100 degrees' flexion.  There was 
pain from 80 to 100 degrees.  Range of motion of the left 
knee was minus 20 degrees' extension and 95 degrees' flexion.  
There was pain from 70 to 95 degrees.  The diagnoses included 
severe degenerative joint disease of the knees with left knee 
medial lateral meniscal degenerative tears, posterior 
cruciate ligament severe degenerative changes, and attenuated 
anterior cruciate ligament.  The examiner indicated that the 
veteran could have a severe loss of range of motion due to 
pain on use or during flareups, and that the veteran's knees 
did exhibit weakened movement and excess fatigability.  He 
indicated that the veteran did have loss of full flexion due 
to pain.  

Since this is an initial rating, with respect to the right 
knee, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) that the present level of disability is of primary 
importance is not applicable.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. at 125.  

The veteran's service-connected knee disabilities have been 
evaluated under the provisions of Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Diagnostic Code 5260 
provides that limitation of flexion of the leg to 60 degrees 
warrants a noncompensable evaluation.  Limitation of flexion 
to 45 degrees warrants a 10 percent evaluation.  Limitation 
of flexion to 30 degrees warrants a 20 percent evaluation.  
Limitation of flexion to 15 degrees warrants a 30 percent 
evaluation.  Diagnostic Code 5261 provides that limitation of 
extension of the leg to 5 degrees warrants a 10 percent 
evaluation, to 15 degrees warrants a 20 percent evaluation, 
to 20 degrees warrants a 30 percent evaluation, to 30 degrees 
warrants a 40 percent evaluation, and to 45 degrees warrants 
a 50 percent evaluation.  Diagnostic Code 5257 provides that 
for other knee impairment of recurrent subluxation or lateral 
instability a 10 percent evaluation will be assigned where it 
is slight, a 20 percent evaluation will be assigned where it 
is moderate, and a 30 percent evaluation will be assigned 
where it is severe.  

The record does not indicate that the veteran experiences any 
recurrent subluxation or lateral instability of the right 
knee.  Therefore, a preponderance of the evidence is against 
a separate evaluation under diagnostic code 5257 for the 
right knee.  However, the evidence does indicate that, with 
respect to the right knee, on one occasion extension was 
limited to minus 10 degrees and flexion has been limited to 
95 degrees.  However, the evidence indicates that the veteran 
experiences severe pain in his right knee and, during the 
July 1997 VA examination, the veteran reported pain on all 
flexion motion.  The report of the most recent VA examination 
in March 2003 reflects that the veteran does have increased 
pain on use with loss of functional ability and weakened 
movement resulting in loss of full flexion of the right knee.  

With consideration that the veteran initially experienced 
pain on all flexion motion, the Board concludes that flexion 
is limited to 15 degrees at certain times due to pain on use.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  With consideration 
that the evidence supports a finding of limited flexion to 
15 degrees, a 30 percent evaluation may be assigned under 
Diagnostic Code 5260.  There is no indication that the 
veteran experiences limitation of extension beyond the one 
examination indicating that extension was limited to minus 
10 degrees.  That would only warrant a 10 percent evaluation.  
All of the evidence indicates that the veteran's extension is 
full, and that his extension is not limited by pain on use, 
fatigability, or weakened movement.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than 30 percent under Diagnostic Code 5261.

Since the pain on flexion motion has been shown throughout 
the course of the veteran's appeal, the 30 percent evaluation 
is warranted from June 12, 1997.  On the basis of this 
analysis the evidence supports the assignment of a 30 percent 
evaluation from June 12, 1997, for the right knee, but a 
preponderance of the evidence is against an evaluation 
greater than the 30 percent granted herein.  See Fenderson.

The record does not indicate that the veteran experiences any 
recurrent subluxation or lateral instability of the left 
knee.  Therefore, a preponderance of the evidence is against 
a separate evaluation under diagnostic code 5257 for the left 
knee.  The 30 percent evaluation assigned is the maximum 
evaluation that may be assigned for loss of flexion of the 
right knee.  The evidence indicates that even with 
consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, the greatest 
loss of extension is to minus 20 degrees'.  The warrants a 30 
percent evaluation.  Since there is no competent medical 
evidence indicating a greater loss of extension and there is 
competent medical evidence indicating that minus 20 degrees' 
was the greatest loss of flexion, a preponderance of the 
evidence is against an evaluation greater than 30 percent for 
the left knee disability from March 10, 1997, to July 22, 
2003.




ORDER

An increased evaluation of 30 percent, but not greater, from 
June 12, 1997, for right knee degenerative joint disease is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

An evaluation greater than 30 percent for post meniscectomy 
of the left knee with degenerative joint disease from March 
10, 1997, to July 22, 2003, is denied.



____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



